NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MARTIN FREDRICK MASTRIANO,                   )
DOC# R90472,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4065
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 26, 2018.

Appeal from the Circuit Court for Pinellas
County; Chris Helinger, Judge.

John H. Trevena of Trevena, Pontrello &
Associates, Largo, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.



NORTHCUTT, VILLANTI, and SALARIO, JJ., Concur.